Title: Thomas Jefferson to Thomas Appleton, 6 March 1815
From: Jefferson, Thomas
To: Appleton, Thomas


          Dear Sir  Monticello Mar. 6. 15.
          My friend Doctr Barton proposes, for the benefit of his health, to try a sea voyage and the air of Europe. he will certainly visit Florence, and not improbably Leghorn. he is one of the Vice presidents of the American Philosophical society, and of the Professors of the University of Philadelphia, distinguished by his writings in the physical sciences. should he visit Leghorn, I ask for him your civilities and good offices, of which, as a distinguished citizen of the United States he is fully worthy, and to his acknolegements will be added mine. I avail myself of this occasion of assuring you of the continuance of my sincere esteem and respect.
          Th: Jefferson
        